Case 3:17-cv-01104-VLB Document 82-136 Filed 05/15/19 Page 1 of 3




                Exhibit 136
                Case 3:17-cv-01104-VLB Document 82-136 Filed 05/15/19 Page 2 of 3
Resending report on BYRNE APL proposal



        Subject: Resending report on BYRNE APL proposal
        From: Rolena Adorno <rolena.adorno@yale.edu>
        Date: 9/30/2013 10:13 AM
        To: "Miller, Mary" <mary.miller@yale.edu>

        Mary, I'm resending this to you, for your consideration. I can only imagine the flurry of
        activities that you have had these past days, which is why I take this liberty.

         Many thanks,

         Rolena



        -------- Original Message --------
        Subject:BYRNE APL proposal
            Date:Thu, 26 Sep 2013 06:44:31 -0400
           From:Rolena Adorno <rolena.adorno@yale.edu>
               To:Miller, Mary <mary.miller@yale.edu>



         Dear Mary,

        Regarding Sue Byrne's APL proposal, she produced it, the pertinent senior faculty (Roberto,
        Noel, and I) reviewed it independently, and independently we found it quite poor. The three
        of us met, and we concurred that it was quite inadequate. Late yesterday I communicated
        this news to Sue, who had received and reflected on our independent written comments
        early in the day. She recognized that the proposal was inadequate and agrees with us that
        now is not yet the time that she is able to propose a well grounded, well thought out, well
        informed proposal for her fourth book.

        In fact, if Sue worked at a "normal" human pace, she might, right now, only be proposing (for
        the APL leave) her third book, on Ficino in Spain, which is actually already done and will go
        out for review to the University of Toronto Press next month, and which has been written
        since her second book, on Law and History in Cervantes' Don Quijote, which had appeared
        last October, just one year ago. (That was the book which was considered for her promotion
        to Associate on Term, conducted this past Spring 2013 semester.)

         So I return to my query to you of September 12: May she take her APL in year three after her
         promotion? That would be for academic year 2015-16.

         For your information, I paste here my original query to you (and Emily) of September 12,
         which refreshes us all on the reasons for my request. With many thanks,



1 of2                                                                                         9/30/2013 10:13 AM
                    --~      ----   -   ·--------




                                                                                                        BYRNE012860
                Case 3:17-cv-01104-VLB Document 82-136 Filed 05/15/19 Page 3 of 3
A crunch in Span/Port 2014-15



         Subject: A crunch in Span/Port 2014-15
         From: Rolena Adorno <rolena.adorno@yale.edu>
         Date: 9/12/2013 4:46 PM
         To: Emily Bakemeier <emily.bakemeier@yale.edu>, "Mary E. Miller" <mary.miller@yale.edu>

         Dear Emily, dear Mary,

        I write to you regarding a request. It comes from the suggestion made by Susan Byrne, our
        just-promoted-to-Associate-on-Term (May, 2013) who had suggested to me more than a week
        ago that she would be willing to postpone her Associate Professor Leave until 2015-16. This
        would be the year that she comes up for the tenure review.

         She made the suggestion because she realizes that Leslie Harkema is likely to have a Morse
         Fellowship in 2014-15, and that it would be disadvantageous if both she and Leslie were
         absent that year. To this consideration, I add that, in 2014-15 I will no longer be chair of the
         department and that two of my senior colleagues, the two Professors Gonzalez (Echevarria
         and Perez) will be on their scheduled triennial leaves during the Spring term of 2014-15.

         I do understand that departmental needs are not to be taken into consideration on matters of
         leaves, but the suggestion of the postponement of her APL comes from Sue Byrne herself.
         Then we got, on Monday, the memo below which states that "Associate professors on term are
         eligible for a one-year leave at full salary, called an Associate Professor Leave (APL), in the
         first or second year of their appointment at that rank."

         Sue brought the relevant sentence to my special attention on Monday, reiterating that she is
         willing to do whatever seems best; she is flexible.

         I have let her think about it a few days and she has reiterated to me, today, her willingness to
         take the APL in 2015-16.

         So this is the request: May Sue Byrne take her APL not in her first or second, but in the third
         year of her appointment at the Associate-on-Term rank?

         I draw this matter to your consideration because, as you know, we soon must begin planning
         for next year.

         Many thanks for your consideration,

         Rolena


         -------- Original Message--------
         Subject:Procedures for non-tenured faculty leaves
              Date:9 Sep 2013 16:20:09 -0400
            From:Office of the Provost <provost@yale.edu>
                To:FAS Department Chairs <itscomm2@yale.edu>




                                                                                                   9/12/2013 4:47 PM

                                                                                                            BYRNE012861
